 
 
 
Exhibit 10-2

 
CONVERTIBLE  PROMISSORY NOTE




Four Hundred Thousand Dollar ($400,000.00)  9% Per Annum
 
Issue Date:  May 7,   2008
 
Maturity Date:  December 1, 2009



FOR VALUE RECEIVED, Cellceutix Corporation, a publicly owned Nevada corporation
with offices at 187 Ballardvale St, Suite A225, Wilmington, Massachusetts 01887
(the "Maker"), promises to pay to the order of Putnam Partners, White Star LLC
and Dahlia Nordlicht, having an address at _________________________ (the
"Holder") or its successor or assigns, in lawful money of the United States of
America, the principal sum of Four Hundred Thousand  Dollars ($400,000.00) (the
“Principal Amount”), together with interest on the unpaid Principal Amount at
the rate of Nine Percent (9%) per annum.  The Maker and the Holder are sometimes
hereinafter individually referred to as a “Party” and collectively as the
“Parties”.


1.           Payment.  The full principal amount of this Note, together with any
unpaid interest shall be due and payable at the offices of the Holder on the
first day of the nineteenth month (the “Due Date”).


2.           Waiver of Presentment, Etc. The Maker of this Note hereby waives
presentment of payment, demand, notice of non-payment and dishonor, protest and
notice of protest; and waives trial by jury in any action or proceeding arising
on, out of, under or by reason of this Note.  The rights and remedies of the
Holder under this Note shall be deemed cumulative, and the Holder’s exercise of
any right or remedy hereunder shall not be regarded as barring any other right
or remedy that the Holder may have in law or in equity. The institution of any
action or recovery of any portion of the indebtedness evidenced by this Note
shall not be deemed a waiver of any other right of the Holder hereto.


3.           Conversion.


A.           Conversion.  At any time and at the Holder’s sole discretion, the
Holder may convert all or any portion of the outstanding principal amount due
under the Note to be paid at maturity into a number of shares of the Maker’s
common stock, par value $0.001 (the “Common Stock”) equal to any and all unpaid
principal and interest on the Note divided by the price of $1.50 per share of
Common Stock (the “Conversion Price”).


B.           Manner of Conversion.  Holder shall give Maker five (5) days prior
written notice of its election to convert (the “Notice of Conversion”) any
portion of principal due under this Note into shares of the maker’s Common Stock
(the “Convertible Shares”).  In the Notice of Conversion, the Holder shall
specify the amount of principal sought to be converted together with the number
and denomination of certificates, if more than one, to be prepared and delivered
representing the Convertible Shares. The Maker shall, within five business (5)
days of its receipt of the Notice of Conversion, cause its transfer agent to
transfer and deliver to the Holder of such certificate or certificates.


C.           Reservation of Common stock.  The Maker shall take or has taken all
steps necessary to reserve a sufficient number of its authorized but unissued
shares of common stock for issuance of the Convertible Shares upon conversion of
this Note.


D.           Adjustment of Conversion Rate.  The rate at which each Convertible
Share may be converted into common stock of the Maker (hereinafter called the
“Conversion Rate”) shall be subject to the following adjustments:


(i)  Any dividend to holders of Common Stock in shares of Common Stock shall be
considered a subdivision of the outstanding shares of common stock and an
adjustment in the Conversion Rate shall be made with respect to the subdivision
of outstanding shares of common stock; and


(ii)  In case the Maker shall be reorganized or recapitalized or shall be
consolidated with or merged into another Maker, or shall sell or transfer its
property and assets as, or substantially as, an entirety, proper provisions
shall be made as part of the terms of such reorganization, recapitalization,
consolidation, merger, sale or transfer whereby the holder of any Convertible
Shares outstanding immediately prior to such event shall thereafter be entitled
to such conversion rights with respect to securities of the Maker resulting from
such reorganization, recapitalization, consolidation or merger, or to which such
sale or transfer shall be made, as shall be substantially equivalent to the
conversion rights provided for herein with respect to such Convertible Shares;


E.           Limitation on Conversions.


(i)           Notwithstanding anything to the contrary set forth in this Note,
at no time may the Holder convert all or a portion of this Note if the number of
shares of Common Stock to be issued pursuant to such conversion would exceed,
when aggregated with all other shares of Common Stock owned by the Holder at
such time, the number of shares of Common Stock which would result in the Holder
beneficially owning (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
thereunder) more than 4.99% of all of the Common Stock outstanding at such time;
provided, however, that upon the Holder providing the Maker with sixty-one (61)
days advance written notice (the “Waiver Notice”) that the Holder would like to
waive this Section 3(E)(i) with regard to any or all shares of Common Stock
issuable upon conversion of this Note, this Section 3(E)(i) will be of no force
or effect with regard to all or a portion of the Note referenced in the Waiver
Notice.


(b)           Notwithstanding anything to the contrary set forth in this Note,
at no time may the Holder convert all or a portion of this Note if the number of
shares of Common Stock to be issued pursuant to such conversion, when aggregated
with all other shares of Common Stock owned by the Holder at such time, would
result in the Holder beneficially owning (as determined in accordance with
Section 13(d) of the Exchange Act and the rules thereunder) in excess of 9.99%
of the then issued and outstanding shares of Common Stock outstanding at such
time; provided, however, that upon the Holder providing the Maker with a Waiver
Notice, sixty-one (61) days in advance, that the Holder would like to waive
Section 3(E)(ii) of this Note with regard to any or all shares of Common Stock
issuable upon conversion of this Note, this Section 3(E)(ii) shall be of no
force or effect with regard to all or a portion of the Note referenced in the
Waiver Notice.


4.  Events of Default.   If one or more of the following events shall occur:


                      A.            The Maker shall fail to pay any installment
of principal or interest due under this Note; or


B.           Any change in control of the Maker as construed by the Federal
securities laws; or
C.           The making of a general assignment for the benefit of creditors by
the Maker, Cellceutix Delaware or any guarantor; or


D.           The filing of any petition or the commencement of any proceeding by
or against the Maker, Cellceutix Delaware or any guarantor for any relief under
any bankruptcy, or insolvency laws or any laws related to the relief of debtors,
readjustment of indebtedness, reorganizations, compositions or extensions; or


E.           The appointment of a receiver of or the issuance of making of a
writ or order of attachment or garnishment against, a majority of the property
or assets of the Maker, Cellceutix Delaware or any guarantor; or


F.           The filing of a tax lien or warrant or judgment in favor of the
United States of America or the State of Nevada in an amount in excess of Ten
Thousand ($10,000) Dollars where said lien or judgment is not satisfied and
discharged within ten (10) days from the date of such filing;


G.           The Maker or any guarantor shall have breached any of its
obligations under the Security Agreement (the “Security Agreement”), dated as of
the date hereof, among the Maker, Cellceutix Pharma, Inc., a Delaware
corporation (“Cellceutix Delaware”), and the Holder or Cellceutix Delaware shall
have breached its obligations under the Guarantee, dated as of the date hereof,
delivered to the Holder; or


H.           (i) The Maker or Cellceutix Delaware shall default on any of its
respective obligations under any mortgage, credit agreement, indenture, note or
other agreement under which there may be issued, or by which there may be
secured or evidenced, any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement that involves an obligation in excess
of Fifty Thousand Dollars ($50,000) or (ii) any monetary judgment, writ or
similar final process shall be entered or filed against the Maker or Cellceutix
Delaware or any of their respective properties or assets for more than Fifty
Thousand Dollars ($50,000), and such judgment, writ or similar final process
shall remain unvacated, unbonded or unstayed for a period of 20 calendar days.


then and in such event (an “Event of Default”), the Maker will be deemed to have
defaulted under this Note and the Holder may exercise any and all rights and
remedies granted hereunder and under law, including, without limitation, at the
Holder’s election, acceleration of all outstanding principal and interest due
hereunder.


5.           Holder’s Investment Intent. The Holder has been advised, and by the
acceptance of this Note, hereby agrees, accepts and acknowledges:


A.           That neither this nor any of the Convertible Shares to be delivered
hereunder shall have been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or under state securities law, and that both the
Maker and its present management are relying upon an exemption from registration
based upon the investment and other representations of the Holder;


B.           The Holder, upon exercise of the conversion privileges of this
Note, will be acquiring the Convertible Shares for investment purposes and
without any view to the transfer or resale thereof and that such Convertible
Shares shall not be sold, transferred, assigned, pledged or hypothecated in any
violation of the Securities Act, or the applicable securities laws of any state;


C.           The Holder further covenant and agree that the certificates
representing all of the Convertible Shares shall be the subject of a stop
transfer order on the books and records of the Maker or its transfer agent and
shall bear a restrictive legend in substantially the following form:


"The shares represented by this certificate have not been registered under the
Securities Act of 1933 as amended. They may not be sold, assigned or transferred
in the absence of an effective registration statement for the Shares under the
said Securities Act, receipt of a 'no action' letter from the Securities and
Exchange Commission or an opinion of counsel satisfactory to the Corporation
that registration is not required under said Securities Act."


6.           Notices.  Any notice required or contemplated by this Note shall be
deemed sufficiently given if delivered in person or sent by registered or
certified mail or priority overnight package delivery service to the principal
office of the Party entitled to notice or at such other address as the same may
designate in a notice for that purpose.  All notices shall be deemed to have
been made upon receipt, in the case of mail or personal delivery, or on the next
business day, in the case of priority overnight package delivery service.


7.           Attorneys Fees. The Maker hereby agrees to pay the Holder’s
attorneys fees, disbursements and expenses incurred by the Holder in connection
with the enforcement of the Holder’s rights under this Note.


8.           Headings.  The headings in this Note are solely for convenience of
reference and shall not affect its interpretation.


9.           Laws of the State of New York.  This Note shall be deemed to be
made, executed and delivered in, governed by and interpreted under and construed
in all respects in accordance with the laws of the State of New York,
irrespective of the place of domicile or residence of the Maker. In the event of
controversy arising out of the interpretation, construction, performance or
breach of  this Note, the Parties hereby agree and consent to the jurisdiction
and venue of the Supreme Court of the State of New York, New York County; or the
United States District Court for the Southern District of New York, and further
agree and consent that personal service or process in any such action or
proceeding outside of the State of New York and in New York County shall be
tantamount to service in person or within the State of New York and in New York
County and shall confer personal jurisdiction and venue on either of the said
courts.


10.           Prepayment.  The Maker shall have the right to prepay the Note on
30 days prior written notice to the Holder without penalty.


11.           Notices of Record Date, Etc. in the Event of Certain Events.  The
Maker shall furnish the Holder with 30 days advance written notice of any of the
following action:


A.  Any capital reorganization of the Maker, any reclassification or
recapitalization of the capital stock of the Maker or any transfer of all or
substantially all of the assets of the Maker to any other person or any
consolidation or merger involving the Maker; or


B.  Any voluntary or involuntary dissolution, liquidation or winding-up of the
Maker. In such event, the Maker will mail to the Holder at least 30 days prior
to the earliest date specified in the legal document filed with a court of
competent jurisdiction and/or any governmental authority, a notice specifying:


(i) The date on which any such record is to be taken for the purpose of such
dividend, distribution or right, and the amount and character of such dividend,
distribution or right; and


(ii) The date on which any such reorganization, reclassification, transfer,
consolidation, merger, dissolution, liquidation or winding-up is expected to
become effective and the record date for determining stockholders entitled to
vote thereon; or


C. Any taking by the Maker of a record of the holders of any class of securities
of the Maker for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend payable out of earned
surplus at the same rate as that of the last such cash dividend theretofore
paid) or other distribution, or any right to subscribe for, purchase or
otherwise acquire any shares of stock of any class or any other securities or
property, or to receive any other right.


12.           Assignment and Binding Effect.  This Note is binding upon and
shall inure to the benefit of the Parties hereto and their respective successors
and assigns. Notwithstanding the foregoing, neither the Maker nor the Holder
shall assign or transfer any rights or obligations hereunder, except that: (a)
the Maker may assign or transfer this Note to a successor corporation in the
event of a merger, consolidation or transfer or sale of all or substantially all
of the assets of the Maker, provided (i) that no such assignment shall relieve
the Maker from liability for the obligations assumed by it hereunder and (ii)
the assignee or transferee shall specifically assume in writing all of the
obligations of the Maker set forth in this Note; and (b) on ten days advance
written notice to the Maker, the Holder may assign this Note to an entity
controled by or under common control of the Holder or any parent or affiliate
thereof..


13.             Loss, Theft, Destruction or Mutilation.  In case this Note shall
become mutilated or defaced or be destroyed, lost or stolen,  the Maker shall
execute and deliver a new Note in exchange for and upon surrender and
cancellation of such mutilated or defaced Note or in lieu of and in substitution
for such Note so destroyed, lost or stolen, upon the Holder of such Note filing
with the Maker evidence reasonably satisfactory to  the Maker that such Note has
been so mutilated, defaced, destroyed, lost or stolen and of the ownership
thereof by the Holder as may be necessary; provided, however, that the Maker
shall be entitled, as a condition to the execution and delivery of such new
Note, to demand indemnity satisfactory to it and payment of reasonable expenses
and charges incurred in connection with the delivery of such new Note.


14.             Captions.  The captions herein are included for convenience of
reference and shall be ignored in the construction or interpretation hereof.


15.             Entire Agreement.  Each of the Parties hereby covenants that
this Note is intended to and does contain and embody herein all of the
understandings and agreements, both written or oral, of the Parties hereby with
respect to the subject matter of this Note, and that there exists no oral
agreement or understanding, express or implied liability, whereby the absolute,
final and unconditional character and nature of the Note shall be in any way
invalidated, empowered or affected.  There are no provisions affecting or
interpreting this Note other than those set forth herein.




CELLCEUTIX CORPORATION




By: /s/ George W. Evans
George W. Evans, Chief Executive Officer
